Case 18-17430-elf      Doc 186     Filed 02/24/20 Entered 02/24/20 08:40:23             Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               :       Chapter 13
      Sharon E. Thomas,                              :
                              Debtor                 :       Bky. No. 18-17430 ELF


                          O R D E R AMENDING OPINION


       AND NOW, this 24th day of February, 2020, upon consideration of Martin Brown and

Brown and Thomas, LLC’s (collectively, “Brown”) Motion (Doc. # 183, the “Motion”) to correct

the Court’s Memorandum Opinion issued on February 13, 2020 (Doc. # 179, the “Opinion”):

       Upon review of the factual record in this and the Debtor’s previous bankruptcy (Bky. No.

17-14588), it is hereby ORDERED that:

1. The Motion is GRANTED.

2. The Factual Findings of the Opinion, which sanctioned the Debtor’s former attorney, Joshua

   Louis Thomas, for violating Federal Rule of Bankruptcy Procedure 9011(b)(3), are hereby

   amended as follows:

   a. Paragraph 18(d) of the Opinion (p.8) is amended to read: “Thomas only advised Brown

       of the existence of the bankruptcy filing on or about September 29, 2017, more than two

       (2) weeks after the arbitration hearing and entry of the arbitration award in the State Court

       Action.”

   b. Paragraph 18(e) of the Opinion (p.8) is stricken.

   c. Paragraph 20 of the Opinion (pgs.8-9) is amended to read: “In entering the Stay Relief

       Order and annulling the automatic stay in part, this court found that Thomas’ conduct in

       concealing the existence of the bankruptcy until after the arbitration hearing to be
Case 18-17430-elf        Doc 186     Filed 02/24/20 Entered 02/24/20 08:40:23                 Desc Main
                                     Document     Page 2 of 2



        ‘completely inexcusable’ and ‘almost shocking.’” (Hearing Transcript, December 15,

        2017, at 114, 127) (Bky. No. 17-14588, Doc. #76).1




                                                 ERIC L. FRANK
                                                 U.S. BANKRUPTCY JUDGE




        1
          In the Motion, Brown’s attorney asserts that “[n]either Mr. Brown nor his counsel wish (nor
deserve) to be tarred by association with Mr. Thomas’s conduct [of ignoring the automatic stay imposed
by the Debtor’s bankruptcy proceeding].” Motion at ¶7.

        However, review of the facts reveals that Brown was not simply an innocent actor which fully
understood and respected the effects of the automatic stay on the pending state court action. After
receiving notice of the Debtor’s bankruptcy filing, which occurred on or about September 29, 2017,
Brown continued to proceed in state court and took affirmative steps to enter the arbitration award as a
judgment in that venue, in violation of the automatic stay. See Transcript of hearing held on December
15, 2017 (Doc. # 76 in Bankr. No. 17- 14588, at 82-93.)

        Because Brown’s proceeding in state court despite having knowledge of the Debtor’s bankruptcy
violated the automatic stay, I entered an order which, inter alia, voided Brown’s actions. See Doc. # 73
in Bankr. No. 17-14588.
